                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

STEVE DUNCAN                                                                         PLAINTIFF
ADC #103550

v.                               Case No. 1:18-cv-00083-KGB-JTK

DR. DAVID FORT                                                                      DEFENDANT

                                          JUDGMENT

       Consistent with the Order entered in this matter on this date, it is considered, ordered and

adjudged that this action is dismissed with prejudice. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from this Judgment would not be taken in good faith.

       Dated this the 11th day of February, 2020.


                                                     _______________________
                                                     Kristine G. Baker
                                                     United States District Judge
